MEMO ENDORSED
                                                                       300 North LaSalle
                                                                       Chicago, IL 60654
               Gianni Cutri, P.C.                                        United States
            To Call Writer Directly:                                                                                                  Facsimile:
               +1 312 862 3372                                         +1 312 862 2000                                             +1 312 862 2200
           Gianni.cutri@kirkland.com
                                                                       www.kirkland.com




                                                                  January 21, 2020

           VIA ECF

           Hon. Katherine Polk Failla
           United States District Court
           Southern District of New York
           40 Foley Square, Room 2103
           New York, NY 10007


                               Re:        True Spec Golf LLC, et al., v. Club Champion LLC, Case No. 1:19-cv-
                                          00633-KPF

           Dear Judge Failla:

                   We represent Defendant Club Champion LLC (“Club Champion”) in the above-
           referenced action. Club Champion filed today via ECF a letter motion with exhibits requesting
           an informal conference and entry of a Protective Order. As explained herein, Exhibits B-F, H
           contain Club Champion’s confidential information. Pursuant to Your Honor’s Individual Rules
           of Practice Nos. 9(C)-(D) (Revised: November 7, 2019), Club Champion respectfully requests
           that the Court seal these Exhibits.

                   In deciding whether to seal, the Second Circuit has articulated a three-step procedure: (1)
           whether the document is a “judicial document”; (2) “if the documents at issue are ‘judicial,’ the
           Court must then determine the weight of the presumption of access by considering the value of
           the information in the ‘exercise of Article III judicial power and the resultant value of such
           information to those monitoring the federal courts’”; and (3) “the Court ‘must balance competing
           considerations’ against the presumption of access.” Oliver Wyman, Inc. v. Eielson, 282 F. Supp.
           3d 684, 705 (S.D.N.Y. 2017) (citations omitted). Here, these are judicial documents, but the
           weight of the presumption for most of these documents is not high because they are exhibits and
           supporting documents, not the memorandum of law itself. Id. at 705-706 (the weight for
           underlying exhibits and declarations is lower than that for a memorandum of law). Moreover, the
           harm to Club Champion that would result from disclosure of its sensitive, nonpublic technical
           information outweighs any interest in public access. Id. at 706; see also Avocent Redmond Corp.
           v. Raritan Ams., Inc., No. 10-cv-6100 (KPC), 2012 WL 3114855, at *16-17 (S.D.N.Y. July 31,
           2012) (sealing “engineering schematics,” “confidential deliberations about future products,” and
           “confidential business information”); Playtex Prods., LLC v. Munchkin, Inc., No. 14-cv-1308

 Beijing    Boston   Chicago   Dallas   Hong Kong   Houston   London    Los Angeles   Munich   Palo Alto   Paris   San Francisco    Shanghai   Washington, D.C.
Hon. Katherine Polk Failla
January 21, 2020
Page 2


(RJS), 2016 WL 1276450, at *11 (S.D.N.Y. Mar. 29, 2016) (sealing information because party
would suffer “if this ‘highly proprietary material’ is revealed to their competitors”) (citations
omitted).

        Pursuant to Your Honor’s Individual Rule of Practice 9(D)(i), the exhibits below to Club
Champion’s letter motion were filed with a single page marked “SEALED” in place of the
exhibit.

•   Exhibit B are excerpts of the deposition transcript of Club Champion’s co-founder, Mr. Nick
    Sherburne, concerning confidential samples of Club Champion connectors. At the deposition,
    Club Champion designated Mr. Sherburne’s deposition transcript as “CONFIDENTIAL -
    ATTORNEYS’ EYES ONLY.”

•   Exhibits C and H are pictures of Club Champion’s confidential connectors, which Club
    Champion produced as “CONFIDENTIAL - ATTORNEYS’ EYES ONLY.”

•   Exhibits D-E are documents describing Club Champion’s connectors, which Club Champion
    produced as “CONFIDENTIAL - ATTORNEYS’ EYES ONLY.”

•   Exhibit F is a correspondence from Club Champion’s counsel to Plaintiffs’ counsel, which
    includes confidential information (i.e., production timeframes) regarding Club Champion’s
    connectors.

        Pursuant to Your Honor’s Individual Rule of Practice 9(C)(iii), Club Champion will
email to Chambers a clean copy of each document it seeks leave to file fully sealed.

       For the foregoing reasons, Club Champion requests that this Court grant its motion to file
under seal.

                                                    Sincerely,

                                                    /s/ Gianni Cutri

                                                    Gianni Cutri, P.C.
Application GRANTED.


                                                   SO ORDERED.
Dated: January 27, 2020
       New York, New York


                                                   HON. KATHERINE POLK FAILLA
                                                   UNITED STATES DISTRICT JUDGE
